Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 6 DEC 2019.
Priority
This application is a CON of PCT/US2018/056346. Applicant’s claim for the benefit of a prior-filed application PCT/US2018/056346 filed 17 OCT 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional applications 62/700,124 filed 18 JUL 2018; 62/609,750 filed 22 DEC 2017; and 62/574,106 18 OCT 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Claim Status
	Claims 1-26 are pending.

Election of Species
This application contains claims directed to the following patentably distinct species:
Alternate AAV vector capsids and corresponding SEQ ID NO:s, recited in claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, and 25, including:
AAV8 (SEQ ID NO: 78);
AAV9 (apparently SEQ ID NO: 79, specification [0053]; see claim 1 where AA9 is recited as SEQ ID NO 78); or
AAVrh10 (SEQ ID NO: 80).
Alternate mAbs, recited in claims 1- 26 (see also, Examples 1-30 and Table 4), including: anti-amyloid beta, anti-Tau, anti-CGRPR, aducanumab, crenezumab, BAN2401, gantenerumab, aTAU, erenumab, eptinezumab, fremanezumab, galcanezumab, anti-IL 17A, anti-IL12/IL23, ixekizumab, secukinumab, ustekinumab, anti-integrin, vedolizumab, natalizumab, anti-IL4R, dupilumab, anti-IL-5, mepolizumab, anti-PCSK9, anti-ANGPTL3, anti-OxPL, alirocumab, evolocumab, evinacumab, E06, anti-RANKL, densomab, PD-1 blocker, nivolumab, pembrolizumab, anti-BLyS, belimumab, anti-VEGF, anti-MMP9, anti-fD, ranibizumab, bevacizumab, brolucizumab,  lampalizumab, andecaliximab, anti-kallikrein, lanadelumab, anti-TNF-alpha, adalimumab, infliximab, or an (Applicant specified) antigen-binding fragment thereof.
Additionally, claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, and 25 are generic to the following disclosed patentably distinct species: 
One or more regulatory sequences that control expression of the transgene in human target cells, recited in specification [0061]-[0074] sections 5.1.3-5.1.7, and elsewhere, for example, [0423], [0425], [0432], [0433], [0440], [0441], etc. 
The species are independent or distinct because they each comprise different structural variants with different vectors, capsids, transgenes, regulatory elements, cellular tropisms, and therapeutic applications. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from A and another single disclosed species from B. Additionally, Applicant must further elect a single disclosed species or a single combination of one or more regulatory sequences, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, and 25 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each species would require unique keywords and/or unique search strategies and/or unique sequence searches, and a comprehensive search for one species may not return art related to another species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633